Citation Nr: 0423090	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
seizure with resulting scalp laceration and neck disability, 
claimed as due to VA medical treatment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from July 1975 to November 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO rating decision 
which denied compensation under 38 U.S.C.A. § 1151 for a 
seizure with resulting scalp laceration and neck disability, 
claimed as due to VA medical treatment.  The veteran 
requested a Travel Board hearing in September 2002, but he 
later withdrew such request.  In June 2003, he provided 
testimony at a personal hearing at the RO.  


FINDINGS OF FACT

1.  The veteran filed the instant claim after October 1997.

2.  Any additional disability (if any) the veteran has 
following hospitalization and treatment at a VA Medical 
Center (VAMC) from September 2000 to October 2000 did not 
result from carelessness, negligence, lack of proper skill, 
error in judgment, or similar incidence of fault on the part 
of the VA, nor is it the result of an event that was not 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
treatment at a VAMC in the year 2000 are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffered a seizure with 
resulting scalp laceration and neck disability due to 
treatment he received at the Dallas, Texas, VA Medical Center 
(the VAMC at issue in this case) from September 2000 to 
October 2000.  

A September 2000 VA mental health history report noted that 
the veteran was admitted on September 18, 2000, to 
participate in a rehabilitation program.  He reported that he 
had been dependent on cocaine for approximately ten years off 
an on and that his last use was three days prior to 
admission.  The veteran also indicated that he had been 
dependent on heroin in the past from 1975 to 1978, but he 
denied any recent use.  As to the neurological review of 
systems, it was noted that he had what appeared to be a tonic 
clonic seizure in the past due to drug use.  The impression 
included cocaine dependence, nicotine dependence, opiate 
dependence, in full remission, and rule out substance induced 
mood disorder.  A progress note dated on September 19, 2000, 
indicated that the veteran reported symptoms of depression 
including anhedonia and that he would be started on 
Wellbutrin.  

An additional VA treatment entry dated on September 25, 2000, 
notes that the veteran fell during a tonic/clonic seizure of 
approximately forty-five seconds duration.  It was noted that 
he had a hematoma above the right orbit with a small 1/4-inch 
laceration.  There was also a larger laceration on the crown 
of the scalp in a U shape that was approximately 1.5 inches 
in diameter.  It was reported that the veteran denied any 
history of seizures and that he complained of a headache and 
right shoulder pain.  The assessment was seizure of unknown 
etiology.  

A subsequent September 2000 neurological resident consult 
entry indicated, as to an assessment, that the veteran had a 
history of falling the previous day with a tonic clonic 
seizure.  The examiner noted that the veteran had already 
undergone imaging studies which revealed no evidence of 
structural abnormalities.  It was reported that while the 
veteran did have neck pain, it appeared most likely secondary 
to his fall.  The examiner indicated that the seizure 
activity was related to the veteran's substance abuse.  
Another September 2000 entry indicated that the etiology of 
the veteran's seizure was likely due to tricyclic 
antidepressants, Wellbutrin, cocaine use or a combination of 
the three.  A September 2000 entry from a staff physician 
noted that the veteran's seizure was treatment related and 
that both Wellbutrin and Elavil may reduce the seizure 
threshold which with the veteran's recent drug use may have 
been enough to provoke the seizure.  It was reported that 
both such medications had been discontinued.  Another entry 
noted that the veteran was seen in follow-up for a seizure 
that was probably medication related.  The veteran reported 
that he did not have headaches, but that the back of his neck 
was still sore.  The assessment was status-post seizure.  

The veteran underwent a VA neurological examination in 
November 2002.  It was noted that he complained of headaches, 
neck pain, and various associated orthopedic problems.  The 
examiner referred to a recent fall by the veteran prior to a 
hospitalization in 2000.  The examiner reported that he was 
not sure that the veteran had headaches and that he did not 
think such was a residual from the fall.  The examiner 
reviewed some of the veteran's medical records and indicated 
that the veteran entered into a rehabilitation program in 
"June" 2000 and that just prior to such, he fell and had a 
head laceration.  The examiner noted that the veteran stated 
that he had suffered from headaches since that time.  It was 
noted that the veteran had a seizure associated with the fall 
and that such was allegedly an unexpected side effect of the 
drug Wellbutrin.  The examiner stated that the veteran had a 
history of heavy drug abuse with multiple drugs, including 
Preludin, IV heroin, and cocaine, and that such just as well 
may have contributed to the seizure episode.  The examiner 
stated that it was quite possible that the medication, or any 
medication, together with the prolonged illegitimate drug 
use, actually may have precipitated a seizure and that, 
therefore, such was certainly not Wellbutrin's fault alone.  
The examiner remarked that he expressed his opinion to the 
veteran that with his heavy cocaine and multiple drug abuse, 
any drug could have contributed to his seizure episode.  The 
impression was currently normal cognitive mental status 
examination with no mood disorders found and prolonged 
history of polysubstance drug abuse, including cocaine, 
heroin, and numerous other drugs, allegedly rehabilitated.  
The examiner commented that the veteran's neurological 
examination was completely normal.  

The Board notes that the examiner referred to the veteran's 
fall as occurring prior to rehabilitation treatment in 
"June" 2000.  However, as noted above, the veteran fell in 
September 2000 while receiving treatment.  This appears to 
have been a typographical error.     

The veteran also underwent a VA dermatological examination in 
November 2002.  As to an impression, the examiner noted that 
the veteran had a musculoskeletal type headache due to an 
accident, a fall, in which he struck the back of his head.  
It was also noted that the veteran had two small lacerations 
on head, one on the very top of the skull, which was 2 inches 
long and not causing any problem as well as one that was 3 
inches long on the right temple which was not causing any 
problem, although there was slight swelling under the scar 
which was slightly tender.  

A November 2002 VA spine examination report indicated 
diagnoses of mild cervical strain syndrome and myofasciitis 
of the parascapular musculature.  Chronic lumbar strain 
syndrome and a negative examination of the thoracic spine 
were also diagnosed.  The examiner commented that, as far as 
the claim for negligence, he was improperly skilled in 
determining why the veteran had a convulsion or when.  

A statement from a VA physician of the VA North Texas Health 
Care system indicated that on or about September 2000, the 
veteran was given Wellbutrin for depression.  The physician 
stated that as a result, the veteran had a seizure and 
sustained a fall at the VA and that he presently suffered 
from chronic back pain and neck pain.  

The veteran in this case does not contend that his disability 
or disabilities are the result of his military service.  
Instead, he contends that his disabilities are the result of 
VA treatment and seeks compensation under 38 U.S.C.A. § 1151.  
Effective October 1, 1997, the United States Congress amended 
38 U.S.C.A. § 1151.  See § 422(a) of PL 104-204.   The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
§ 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to § 1151 benefits, all three of the 
following factors must be shown:  (1) Disability/additional 
disability, (2) That VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability, 
and (3) That there was an element of fault on the part of VA 
in providing the treatment, hospitalization, surgery, etc., 
or that the disability resulted from an unforeseen event. 

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358, in pertinent part also provides that compensation 
"is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, 'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered."  38 C.F.R. § 3.358 
(c)(3).

The veteran alleges, in essence, that treatment at the VAMC 
has caused his disabilities.  The U.S. Court of Appeals for 
Veterans Claims (Court) has made clear that a layperson is 
not competent to provide evidence in matters requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Several reviewing physicians who have reviewed 
this case have failed to indicate negligence or fault in the 
veteran's treatment.  There is no competent (medical) 
evidence to the contrary.  No unforeseen event is shown.  

With regard to the statement from a VA physician of the VA 
North Texas Health Care system that the veteran was given 
Wellbutrin for depression and that, as a result, the veteran 
had a seizure and sustained a fall at the VA, this opinion 
does not indicate negligence or a lack of proper skill in 
treating the veteran's depression.  The Board finds that this 
opinion does not support the veteran's claim.

At the hearing held at the RO, the veteran contends that he 
did not have this condition prior to treatment.  This, 
unfortunately, is not a basis to grant this claim.  With 
regard to the veteran's other contentions at hearing, none of 
them indicate carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable.  Simply stated, while the veteran may 
have preferred dealing with only one doctor during his VA 
treatment in the year 2000, there is nothing in the record 
indicating that the fall was the result of negligent 
treatment.  An examiner's statement that the veteran had a 
history of heavy drug abuse with multiple drugs and that this 
may have contributed to the seizure episode only provides 
negative evidence against this claim.  The September 2000 
neurological resident consult entry, which indicates that the 
seizure activity was related to the veteran's substance 
abuse, only provides more negative evidence against this 
claim.  Most importantly, there is nothing in the record, 
following multiple VA examination reports that indicate the 
treatment provided to the veteran was negligent.  Even if the 
Board assumes the veteran's central contention is correct 
(which is not clear from the evidence of record), the fact 
that medication used to treat the veteran's condition may 
have caused the veteran's fall does not indicate negligent 
treatment of the veteran's condition.

In summary, all competent evidence of record is to the effect 
that the veteran's treatment in the years 2000 was proper.  
The medical opinions, which the Board believes are entitled 
to great probative weight, provide only negative evidence 
against this claim.  The veteran's unsupported lay 
allegations are insufficient to establish his claim.  The 
preponderance of the evidence is against the claim.  

Duties to Notify and Assist

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  
Through the May 2001 letter from the RO to the veteran 
regarding his claim, the statement of the case, and other 
communications from the RO to veteran, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
his claim.  Consequently, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence necessary to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board finds that the RO's May 2001 letter to the veteran, 
along with other communications issued by the RO to the 
veteran, as well as the hearing held before the RO, satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  The veteran has responded to this 
request for information, and additional medical records were 
obtained.  

In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court appears to hold that proper 
VCAA notice should notify the veteran of: (1) the evidence 
that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  

With regard to duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the letter of May 2001 (page two) 
notifies the veteran of the importance of showing a current 
disability and showing an injury or disability based on VA 
service/treatment.  At hearing, the veteran clearly indicates 
that he understands this need for evidence based on VA 
treatment.

With regard to the duty to notify the veteran of evidence, if 
any, to be obtained by the VA (the second Pelegrini notice 
requirement), the letter of May 2001 (page one and two) 
indicates that to help complete his application, the RO would 
request medical records from any federal agency. 

With regard to the duty to notify the veteran of the 
evidence, if any, is to be provided by the claimant (the 
third Pelegrini notice requirement), the May 2001 letter 
(pages two and three) informed the veteran of evidence the VA 
needed from him. 

With regard to the duty to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
this claim (the fourth Pelegrini notice requirement), in May 
2001, the RO requested that the veteran submit evidence of 
injury incurred in or aggravated by his service (page two).  
Later, when the veteran's claim becomes clear, the veteran is 
informed that he should submit evidence of injury incurred in 
or aggravated by his VA treatment, rather than service.  This 
is clearly indicated within the supplemental statements of 
the case issued in December 2003 and 2002 and the statement 
of the case issued in July 2002.  At hearing, the veteran 
clearly indicates that he understands the evidence needed to 
support his claim.  There is no ambiguity in this case 
regarding whether the veteran is aware of the need for 
evidence to support his claim.                 

Beyond the above, at hearing held at the RO, the RO and the 
veteran underwent a detailed discussion over the evidence and 
the veteran's contentions.  At this time, the veteran clearly 
indicates that he has no additional evidence to submit and is 
not aware of any evidence that would support his claim that 
the RO has not already obtained or could obtain.  Most 
importantly, the veteran clearly indicates that he has been 
informed of the evidence needed to support his claim.   

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the case before the Board at this 
time, VCAA notice was provided in May 2001, before the 
October 2001 rating action.  Based on the above, the Board 
finds that the Pelegrini requirements have been met.  In any 
event, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication, if it exists in this case, is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  VA medical opinions have been 
undertaken and the RO has obtained all pertinent medical 
records that, based on the veteran's testimony, can be 
obtained.  Neither the veteran nor his representative has 
indicated that there is any outstanding pertinent evidence 
that the RO has not already obtained or attempted to obtain 
that could be obtained.  Review of this case indicates no 
pertinent medical evidence that would support the veteran's 
claim is available.  Under these circumstances, the Board 
finds that there is no prejudice to the veteran in proceeding 
with a decision at this time.  
 

ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability that is claimed to have resulted 
from treatment at a VAMC in 2000 is denied.

	                        
____________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



